El Juez Presidente Sr. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don L. Yordán Dávila, á nombre de Don Francisco-María Francesclii .y Gregori contra nota denegatoria del Re-gistrador de la Propiedad de Ponce á inscribir una escritura de compra-venta, compromiso de venta y arrendamiento.
Resultando: que por escritura pública otorgada en el pueblo de Adjuntas, ante el notario de esta Isla, con residencia, en Ponce, Don Garlos F. Cliardón y León, en 27 de octubre de 1904, Don Lucas Amadeo y Antonmarchi y Don Jnan Gutié-rrez Velasco, en su carácter de presidente y secretario, respec-tivamente, de la sociedad anónima titulada “Unión Agrícola,” domiciliada en la ciudad de Ponce, en cumplimiento del acuerdo tomado por la junta general de accionistas de dicha sociedad celebrada en el pueblo de Adjuntas, en 15 de mayo-*229del mismo año, por el que, entre otros particulares, se autorizó al director gerente, que lo era el presidente Don Lucas Ama-deo, para trasmitir el dominio de las fincas que poseía la “Unión Agrícola” á las personas que las aportaran á la socie-dad, por no haber podido pagarles el precio en que habían sido valoradas dichas fincas al ser aportadas, quedando igualmente facultado para hacer dicho traspaso á favor de las personas que designaran los dueños de las fincas, en cuyo caso éstos deberían concurrir al otorgamiento de la escritura para, auto-rizar la transferencia; en uso de la autorización contenida en el citado acuerdo, vendieron á Don Francisco Ma. Frances-chi y Gregori una finca rústica de 175 cuerdas de terreno, 25 céntimos de otra, radicada en el barrio del “Pueblo” del tér-mino municipal de Adjuntas, que había adquirido dicha socie-dad de Don Anecto Caballero y Balbás, en precio y cantidad de 15,000 dollars que le era éste en deber, y que en esa forma debían éntenderse pagados, siendo además, convenido en dicha escritura que el comprador Don Francisco Ma. Franceschi, por conducto de su apoderado Don Antonio Luchetti, que también concurrió al otorgamiento de la escritura y M había aceptado, daba en arrendamiento á Don Anecto Caballero la misma finca que acababa de adquirir por el término de 10 años y por el canon y bajo las demás condiciones que se especifican en dicho contrato; bien entendido que si el arrendatario Sr. Caballero y Balbás, dentro del plazo de los 10 años estipulados, entre-gase á Don Francisco María Franceschi y Gregori, ó' á su legí--timo representante, los 15,000 dollars que se habían dado de valor á la finca arrendada, dicho Sr. Franceschi, ó quien legal-mente lo representara, le otorgaría inmediatamente la escri-tura de venta de la mencionada finca, al Sr. Caballero, ó á la persona que éste designara, quedando ipso facto terminado el contrato de arrendamiento; cuya escritura fue aceptada en todas sus partes por Don Anecto Caballero y su esposa Doña Teresa Amadeo, que también concurrió á su otorgamiento.
Resultando: que presentada una copia de esta escritura al Eegistro de la Propiedad de Ponce para su inscripción, la *230denegó el registrador por los motivos que expresa la nota qne puso al pie de dicho documento, la qne copiada á la letra dice así:
“Denegada la inscripción del documento que precede por los defectos insubsanables siguientes: Primero. Porque los representantes de la “Unión Agrícola” carecían de facultades, según los tér-minos del acuerdo, de la junta de accionistas de 30 de julio de 1905, para otorgar la venta á Don Francisco María Franceschi, que resulta del precedente documento; pues del total contenido del acuer-do de la junta que al particular se refiere, se ve claramente que su único propósito es la rescisión de las aportaciones de las respectivas fincas que hicieron los socios al constituir dicha sociedad, y si bien la ampliaron hasta facultar al Presidente para traspasar las propie-dades á terceras personas que designasen los accionistas interesados, semejante traspaso había de verificarse al único título existente, que es el de rescisión, y en tal caso carecería de causa en cuanto al tercer adquirente, que no fué parte en el convenio. Segundo. Por la confu-sión que resulta, de haber tratado de simular en un contrato anómalo de compra-venta, que ha exigido la concurrencia de tres partes diver-sas, dos contratos absolutamente distintos, que son: la rescisión de la aportación que á la sociedad hizo Don Celso Caballero, y la dación en pago que hace éste á su acreedor Don Francisco María Franceschi, operaciones ambas que han debido realizarse separadamente. Y ter-cero. Porque el poder de Don Francisco María Franceschi á Don Antonio Luchetti, no le confería facultades para autorizar la compra á que se refiere el anterior documento. Y tomada en su lugar ano-tación preventiva por 4 meses, al folio 85 del tomo 61 del ayunta-miento de Adjuntas, finca número 2735, anotación letra A, en la que se consignaron, además, los defectos subsanables de no expresarse en la escritura que antecede la edad de los otorgantes ni describirse total-mente la finca originaria de que se segrega la enajenada. — Ponce, y mayo 13 de 1907.”
Resultando: qne contra esta nota ha interpuesto en tiempo el ahogado L. Yordán Dávila, á nombre de Don Francisco Ma. Franceschi, el presente recurso gubernativo para que se revoque y se le ordene al registrador la inscripción de la escri-tura.
*231Resultando: del poder otorgado por Don Francisco Ma. FrancescM y Gí-regori á favor de Don Antonio Lnclietti y Cia-valdini en Ponce, á 14 de mayo de 1898, qne en testimonio feha-ciente se presentó al registro, en unión de la escritnra de qne se trata, qne el compareciente Don Francisco Ma. FrancescM daba y confería el más amplio y eficaz poder á sn apoderado el Don Antonio Luchetti para qne á voz y nombre del otor-gante y representando sn propia persona, derechos y acciones, y con arreglo á las instrucciones qne por separado le comuni-cara, hiciera y practicara lo siguiente:
“Primero. Administre, dirija y gobierne todos los bienes, derechos y acciones qne por cualquier título ó motivo posee en la actualidad el señor otorgante, ó pueda adquirir en lo sucesivo, sea cual fuere su procedencia • atienda á su conservación y fomento y los dé en inquili-nato ó arrendamiento por el tiempo y bajo el canon y condiciones que estime convenientes, etc.
' Segundo. Reclame, cobre y perciba cuantas cantidades de dinero, frutos ú otras especies se estuvieren adeudando ó adeudaren en lo sucesivo al señor exponente, sea cual fuere su procedencia; y de lo que percibiere y llevare á su poder, otorgue los correspondientes re-cibos, cartas de pago y cancelaciones totales ó parciales, escriturarias ó bipoteearias, etc.”
Resultando: del acta de la junta general de accionistas de la sociedad “Unión Agrícola” de 30 de julio de 1905, á que se refiere el registrador en su nota, y que obra agregada á la escritura de protocolización de las actas de dicha sociedad, otorgada en Ponce, ante el notario Don Carlos F. Charclón y León en 18 de agosto de 1905, y que tuvo el registrador á la vista al calificar la escritura de que se trata, que ésta fué pre-cisamente una de las aprobadas por dicha junta general entre otras muchas más otorgadas por el presidente Don Lucas Amadeo y Antonmarchi, en uso de la autorización que se le había conferido por la junta general de accionistas que tuvo lugar en Adjuntas el 15 de mayo de 1904, para trasmitir el dominio de las propiedades de la sociedad á los accionistas *232que las habían aportado, ó á las personas que éstos designa-ran, con las demás condiciones consignadas en el expresado acuerdo.
Considerando: que estando autorizado competentemente el presidente de la sociedad “Unión Agrícola” por el acuerdo de la junta general de accionistas, celebrada en 15 de mayó de. 1904 en el pueblo de Adjuntas, para trasmitir el dominio de las fincas que poseía la “Unión Agrícola” á-las personas que las habían aportado á la sociedad, ó á las que éstas tuvie-ran á bien designar, no se excedió, sino antes al 'contrario, se ajustó estrictamente á las atribuciones que se le habían con-ferido, al vender y traspasar por la escritura de que se trata á Francisco Ma. Franceschi, por orden de Don Celso Caballero, la finca de 175 cuerdas que había éste aportado á la sociedad, en pago de los 15,000 dollars de que le era deudor al comprador; y cuya escritura, á mayor abundamiento, re-sulta aprobada y ratificada expresamente por la misma junta general celebrada en el mismo pueblo de Adjuntas el 30 de julio de 1905, por lo que no puede sostenerse que los represen-tantes de la “Unión Agrícola carecieran de facultades para otorgarla á Don Francisco Ma. Franceschi, como lo consigna el registrador en su nota.
Considerando: que no existe confusión ni dificultad alguna en que el presidente de la “Unión Agrícola” y Don Celso Caballero, autorizado el primero por la junta de accionistas, hubieran dado por rescindida la aportación á la sociedad de la finca del Sr. Caballero, y que en la misma escritura la hu-biera éste vendido al Sr. Franceschi en pago de los 15,000 dollars que le debía, pues no hay ley ni principio alguno que lo prohiba, ni que requiera en estos casos, la extensión de dos documentos separados.
Considerando: que estando autorizado Don Antonio Lu-chetti, como apoderado de Don Francisco María Franceschi, entre otras facultades, para reclamar, cobrar y percibir cuan-tas cantidades de dinero, frutos ú otras especies se estuvieren adeudando ó adeudaren en lo sucesivo al poderdante, sea cual *233fuere su procedencia, y de' lo que percibiere y llevare á su poder, otorgara los correspondientes recibos, cartas de pago y cancelaciones totales ó parciales, etc., implícitamente lo es-taba para recibir ó aceptar la venta de la finca del Sr. Caballero en pago de lo que éste le debía á su poderdante, máxime cuanto que, habiendo impugnado el Sr. Franceschi la nota del registrador de la propiedad en el presente recurso guber-nativo y solicitado que se revoque dicha nota y se ordene al registrador la inscripción de la escritura, es visto que la acepta en todas sus partes, lo que equivale á una ratificación tácita de la misma que la convalidaría en el caso de haber sido otorgada por el apoderado con extralimitación de sus facultades.
Considerando: por tanto, que ninguno de los motivos con-signados por el registrador en su nota, únicos de que este tribunal puede ocuparse en el presente recurso gubernativo constituye defecto ó vicio de nulidad que impida la inscripción de la escritura en el registro de la propiedad.
Considerando: en cuanto á los defectos subsanables rela-cionados por el registrador que, sólo puede admitirse como tal, el de no haberse descrito totalmente en la escritura la finca originaria de la que se segrega la enajenada, como lo es-tablece lá resolución de la dirección general de los registros de Io. de diciembre de 1892; mas no así 'el que se refiere á no expresarse en la escritura la edad de los otorgantes; pues constando en ella que todos son mayores de e"dad, basta esto para que el registrador pueda juzgar de la capacidad de los comparecientes para otorgar la escritura de que se trata.
Vistos los artículos 1058,1222,1225 y 1226 del Código Civil revisado, el 65 de la Ley Hipotecaria y el 110 del Reglamento de la misma, y la resolución citada de la Dirección General de los Registros.
.Se revoca la nota denegatoria puesta por el Registrador de la Propiedad de Ponce al pie de la escritura de que se trata en el presente recurso, y se declara que ésta es inscribible; y.con devolución de dicha escritura y de los demás documentos *234acompañados, remítase al registrador con copia certificada de la presente resolución para que proceda á la inscripción de la escritura con el defecto snbsanable á que se refiere en el segundo extremo de su nota.

Revocada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.